Name: Commission Regulation (EEC) No 3166/88 of 14 October 1988 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 88 Official Journal of the European Communities No L 282/19 COMMISSION REGULATION (EEC) No 3166/88 of 14 October 1988 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (2) provides for horse mackerel total allowable catches for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to total allowable catches, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the total allowable catches ; Whereas, according to the information communicated to the Commission, catches of horse mackerel in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) by vessels flying the flag of a Member State or registered in a Member State have reached the total allowable catches for 1988 , HAS ADOPTED THIS REGULATION : Article 1 Catches of horse mackerel in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the total allowable catches for 1988 . Fishing for horse mackerel in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 207, 29. 7. 1987, p. I. 0 OJ No L 375, 31 . 12. 1987, p. 1 .